 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDaniel Construction Company, a Division of DanielInternational Corporation and Southeastern Okla-homa Building and Construction Trades Council,AFL-CIO. Cases 16-CA-7592 and 16-CA-7690March 22, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn December 5, 1978, Administrative Law JudgePhil W. Saunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' and the General Counsel re-submitted his brief to the Administrative Law Judgein support of the Administrative Law Judge's Deci-sion.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,3andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-In its brief, Respondent moves that the Administrative Law Judge's cita-tion in fn. 2 of his Decision of two Board decisions involving Respondent bestricken from the record. Respondent argues that by taking judicial notice ofthese two prior unfair labor practice cases, as requested by the GeneralCounsel, the Administrative Law Judge considered evidence irrelevant to theissue of whether Respondent acted with union animus in the instant case.We find that the Administrative Law Judge did not rely on these two priordecisions in making his findings in the instant case. Accordingly, Respon-dent's motion to strike is hereby denied.2 Afer the submission of its brief, Respondent filed a motion to strike theGeneral Counsel's brief on the grounds, inter alia, that the brief "raises newissues which were not raised in exceptions to the Board and grossly mischar-acterizes the record in relation to these issues." Respondent's motion tostrike is hereby denied as lacklng in merit.3 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3rd. Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.4 Although the Administrative Law Judge found that on two occasionsRespondent violated Sec. 8(aX3) by discharging employees because of theirunion activities, he failed to provide in his recommended Order that Respon-dent shall cease and desist from such conduct. Accordingly, we shall modifythe recommended Order in this regard.Additionally, the Administrative Law Judge omitted from his recommend-ed Order the proper remedial language used in Board orders directing rein-statement of employees. Accordingly, we shall modify the recommendedOrder in this regard.der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, DanielConstruction Company, a Division of Daniel Interna-tional Corporation, Muskogee, Oklahoma, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Insert the following as paragraph l(f) and re-letter the present paragraph l(f) as (g):"(f) Discouraging membership in the Union, orany other labor organization, by discriminatingagainst employees in regard to their hire and tenureof employment or any terms and conditions of em-ployment."2. Substitute the following for paragraph 2(a):"(a) Offer Greg Runyon, D. D. McDougal, RobertYeager, William Shell, Joseph Johnson, GeorgeTrammel, Lee Goforth, Lee Sickler, Teddy Muskrat,Bryan Sickler, and James Scott Shell immediate andfull reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or any other rightsor privileges previously enjoyed, and make themwhole for any loss of earnings they may have sufferedby reason of the discrimination against them in themanner set forth in the section of this Decision enti-tled 'The Remedy.'"3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunityto give evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act, as amended, and has ordered us to post thisnotice.WE WILL NOT solicit employees to engage insurveillance of union activities.WE WILL NOT threaten employees that the jobwill be shut down because of their union activi-ties.WE WILL NOT threaten or give warnings of dis-charge to employees because of their union ac-tivities.WE WILL NOT create the impression that unionactivities are under surveillance.WE WILL NOT threaten loss of work and otherbenefits because of union activities.WE WILL NOT discourage membership in theUnion, or any other labor organization, by dis-241 NLRB No. 50336 DANIEL CONSTRUCTION COMPANYcriminating against employees in regard to theirhire and tenure of employment or any terms andconditions of employment.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section 7 ofthe National Labor Relations Act, as amended.WE WILL offer Greg Runyon, D. D. McDou-gal, Robert Yeager, William Shell, Joseph John-son, George Trammel, Lee Goforth, Lee Sickler,Teddy Muskrat, Bryan Sickler, and James ScottShell immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or any other rights andprivileges previously enjoyed, and WE WILL paythem for any loss of pay they may have sufferedby reason of our discrimination against them,with interest.DANIEL CONSTRUCTION COMPANY, A DIVI-SION OF DANIEL INTERNATIONAL CORPORA-TIONDECISIONSTATEMENT OF THE CASEPHIL W. SAUtNDERS, Administrative Law Judge: Basedon charges and amended charges filed by SoutheasternOklahoma Building and Construction Trades Council,AFL-CIO, herein called the Union,' a consolidated com-plaint was issued on February 24, 1978, against DanielConstruction Company, a Division of Daniel InternationalCorporation, herein called Respondent or Company, alleg-ing violations of Section 8(a)(1) and (3) of the NationalLabor Relations Act, as amended. Respondent filed an an-swer denying it had engaged in the alleged matter. BothRespondent and the General Counsel filed briefs.Upon the entire record and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYRespondent is a Delaware corporation engaged as a gen-eral contractor in the building and construction industrywith its principal office in Greenville, South Carolina, andis the general contractor for the construction of the FortHoward Paper Company facility near the port of Musko-gee, Oklahoma; such site and facility is the only locationinvolved in these preceedings. During the past year, Re-spondent, in the course and conduct of its business opera-tions, performed services valued in excess of $50,000 inI In Case 16-CA-7592 the original and first amended charges were filedherein by the Union on November 4 and December 7, 1977, respectively.The original, first, and second amended charges were filed in Case 16-CA-7690 on January 10, 1978, February 6 and 21, 1978. respectively.States other than the State of South Carolina wherein Re-spondent's principal office is located.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(6) and (7) of the Act.III. THE UNFAIR LABOR PRACTICESThe consolidated complaint, as amended, alleges various8(a)(1) violations including threats of discharge, threats thatthe jobsite would be shut down if the Union came in, solici-tation of employees to engage in surveillance of employees'union activities, creating the impression of surveillance, andthreats that certain employees would be discharged due totheir union activities. The General Counsel is also allegingthat Respondent violated Section 8(aX3) and (1) of the Actby discharging 10 employees because they engaged in unionactivities. These discharges occurred on November 3, 1977,and on January 7, 1978. Finally, the General Counsel al-leges that Respondent violated Section 8(a)(1) of the Act bydischarging its Supervisor James Scott Shell because he re-fused to terminate certain of his employee crew memberswho were engaged in union activities.This case arose out of a construction project in Musko-gee, Oklahoma, where Respondent is constructing a largepaper mill for the Fort Howard Paper Company. Work onphase one of the project began in late December 1976; inFebruary 1977, Fort Howard Paper Company awarded Re-spondent a second contract for the construction of anotherpaper machine, a turbine generator, and additional pulpingand warehousing facilities.It appears that Respondent is conducting its operationsat the Fort Howard project on an "open shop" basis. As aresult, employees are hired at the construction gate, and ingeneral its manpower levels have been co-ordinated withthe work progress and requirements. Moreover, like mostconstruction projects, there have been significant fluctu-ations in manpower. At the beginning, in January 1977,there were some 250 employees on the job. This numberincreased to 1,000 just before the night shift began in Octo-ber 1977, and peaked at 2,000 in November or December1977. There are now approximately 1,100 employees on thejob.It further appears that in mid or late summer of 1977, theUnion began discussing with its members the organizing ofRespondent's employees, and between late October 1977and early January 1978, the Union engaged in an organiza-tional campaign at the Fort Howard jobsite.'The complaint alleges that in October 1977, Respondent,through Supervisor Malcom Rainwater, solicited an em-ployee to engage in surveillance of union activities and alsoI As a further preliminary matter. it should also be noted that I have takenjudicial notice, as requested, of two National Labor Relations Board Deci-sions which found that Respondent had engaged in unfair labor practices.The first case, Daniel Construction Company. Inc., a Division of Daniel Inter-national Corporation, 195 NLRB 213 (1972), enfd. 480 F.2d 921 (4th Cir.1973), and the second case, Daniel Construction Company, a Division of Dan-iel International, 229 NLRB 93 (1977).337 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreatened employees that the Fort Howard job would beshut down if the employees selected the Union to representthem.Steven Craig credibly testified as to several conversationshe had with Malcom Rainwater, Respondent's personneladministrator. Craig first met Rainwater when he was hiredby Respondent onto the project. Craig stated that duringthe middle of October 1977, while he was working on thejob, he approached Supervisor Rainwater to see if it wouldbe possible to get a friend of his hired; during their conver-sation Rainwater asked Craig if he had heard any rumorson the job. Craig responded by voicing some of the usualconstruction gripes, but Rainwater did not drop the subjectand asked Craig if he had heard rumors about union activi-ties and continued his interrogation by asking if Craig hadattended union meetings. Finally, Rainwater asked Craig todo him a favor by going to the union meeting the comingThursday and report back to him. Craig agreed to do asRainwater requested. About I week later after he had at-tended the union meeting as requested, Craig noticed Rain-water walking through the work area; after establishingcontact with each other, Rainwater asked about the meet-ing, and Craig informed Rainwater that the Union hadgone to great expense in their campaign and were also offer-ing good benefits. Craig asked Rainwater how the FortHoward Company felt about union activity on the job, andRainwater replied, "If it got to that point, Fort Howardwould shut this place down."3I have concluded that Craig credibly portrayed theabove-described interchanges with Supervisor Rainwater.As pointed out, it is also consistent to believe that Rain-water may have felt that Craig would make an excellentemployee "snitch;" such an arrangement is suggested byRainwater's testimony that during the union campaign hewas under the mistaken belief that Craig's father was anupper level member of Respondent. In fact, Rainwater ad-mitted that he did not realize Craig's father's actual posi-tion with another employer until the week of the hearing inthe instant case. I am also in agreement that Rainwater'sstatement relative to the Fort Howard Paper Companyshutting the plant down is most certainly a statement whichinherently communicated a threat of plant closure andespecially so since Rainwater admits making the statementto several employees. In accordance with the above, I findthat Rainwater solicited an employee to engage in surveil-lance of union activities, and he also threatened employeesthat the job or project would be shut down if the employeesselected the Union to represent them, thereby violating Sec-tion 8(a)(1) of the Act.It is alleged in the complaint that in late October 1977,Supervisor Walter Menees threatened an employee of Re-spondent with discharge if the employee continued to en-gage in union activities. Gregg Runyon testified that he hadtwo conversations with Respondent's Foreman WalterMenees in late October 1977. On October 27, 1977, as Run-yon was leaving the jobsite, he first encountered Menees.4I Rainwater denied asking Craig to attend union meetings, but as to clos-ing the job, he admitted that he "probably" has told employees that the FortHoward Company would shut the project down rather than build it on a"union basis;" however, he could not recall telling this to any particularemployee.4 Foreman Walter Menees is Runyon's father-in-law.At this time Foreman Menees told Runyon: "You betterslow it down, I have got word you are going in the nextlayoff." The next day Runyon went to his father-in-law'shouse and asked what he meant by the above remarks, andMenees told him the following:Breezy [Breece] had come up to him ...and asked ifhe knew anything about the union. He said that he didand he said, "Well, we are going to have to let yourson-in-law go in the next layoff. We think he is takingan active part in the union and he is passing out cardsall over the job and we are going to have to let him goin the next layoff. We can't fire him for that reason, butthere are other ways.Foreman Menees corroborated the testimony of Runyonby stating that in late October 1977, his foreman, BarryBreece, told him on the jobsite that "the head office wasgetting hot on him about people talking union out there."Breece also told Menees that "[your] son-in-law [is] the big-gest one in the middle of it," and, "the first layoff, he [will]be in it, but it [won't] be for that reason." Foreman Breecetestified in this proceeding but did not confirm or deny theabove statements attributed to him.As pointed out, the statements made by ForemanMenees to Runyon do not lose their coercive nature byvirtue of their in-law relationship and especially so sinceMenees informed Runyon that Foreman Breece was thesource of the threat. Accordingly, I find that Runyon wasthreatened with discharge because of his union activities.It is alleged that on October 27, 1977, Respondent's Su-pervisor Ray Weaver also threatened an employee with dis-charge if his union activities continued. D.D. McDougaltestified that approximately I week before his discharge onNovember 3, 1977, he had a conversation near the print-room with Supervisor Ray Weaver. He stated that prior tothis conversation he had entered the printroom and ob-served Foreman Weaver and Superintendent Gray Angeltalking; after he had returned to his work Weaver ap-proached him and informed McDougal that after he hadleft the printroom, Angel had made the statement that he(McDougal) was "a good man," but they were going tohave to let him go because of his union activities.Foreman Weaver testified that he was in the office withGray Angel when McDougal walked in; when McDougalleft Superintendent Gray turned to Weaver and said, "Thatis one of the best craftsmen on this job, but, I am going tohave to let him go [because] he is talking union all over thisjob." Weaver then replied, "Well, if we are going to let himgo for talking union, we are going to let everybody go thatis talking union, we will have to let half the people on thisjob go, including myself." Angel replied, "Well, I am notgoing to let nobody go. Somebody above me will have to doit." Weaver testified that soon thereafter he told McDougalabout Angel's comments-that they were going to have tolet him go for union activity. Angel's remarks to Weaverare undenied on the record as he did not testify.I find that the above-described actions of Respondentconstitute a threat in violation of Section 8(a)(1) of the Act,as Foreman Weaver informed McDougal that Superinten-dent Angel had made the statement that he would be dis-charged for his union activities.338 DANIEL CONSTRUCTION COMPANYIt is alleged that Respondent, by its Supervisor Jim Co-ker, on or about the first day of September 1977, in a con-versation with employees, stated that Respondent knewthey were talking union and that the employees were beingwatched; in so doing it thereby created the impression thatRespondent had knowledge of their union activities andwas engaged in surveillance of their union activities.Employee William Shell testified that he was hired byRespondent at the Fort Howard jobsite in late July 1977,and between the time he was hired and the middle of Octo-ber 1977, he worked under Foreman Jim Coker on a mill-wright crew; approximately 1-1/2 months after he washired, he had a union conversation with Supervisor Coker.Shell asked Coker if he had been in a union, and Cokerreplied that he had been a member, and "he didn't care oneway or the other whether it went union or not and to becareful, if we were writing names down or anything likethat. If they caught us, they were watching us he said theywere watching us."Employee Ted Muskrat overheard the first half of thisconversation between William Shell and Foreman Cokerbut did not recall any of the other parts of this conversa-tion. Scott Shell also testified to a similar statement made tohim by Coker while he was a journeyman millwright inOctober 1977. Initially, Foreman Coker informed ScottShell that it did not make any difference to him how theUnion went "one way or another," but then he told ScottShell that the, had "better be careful about the activitybecause they were laying people off when they caughtthem." Foreman Coker did not testify at the hearing.I find that Coker's statements to Shell and Muskrat areviolative of the Act. As pointed out, Coker obviously leftthe impression that union activities were under surveillance.Such statements restrained and coerced the employees ofRespondent in the exercise of their rights to attempt to or-ganize a union on the project.It is alleged that in the late fall or early winter of 1977,Respondent, by its Supervisor William Spivey, announcedto Respondent's employees working in his crew that if thejob went union the crew would lose the sheetmetal workthey had been doing previously, thus reducing their workhours and income.Employee Lee Goforth testified that he had a conversa-tion with Spivey during October 1977. Goforth stated thathe approached Supervisor Spivey and "told him about theunion, how I thought things would go better and everythingelse with the union in there." Spivey then replied:If you organized a union and got it in here, you wouldbe screwing yourselves as far as the work, because theduct work belonged to some other craft.Employee Lee Sickler testified that he talked with Super-visor Spivey in November and December 1977. Sicklerstated that he approached Spivey in a work area and "justasked him what he thought about the Union getting inthere ..., if he would be interested in seeing it get in and ifhe would be interested in signing a card." Spivey then re-plied, "No, [I don't] want to see it come in out [here]....We would lose a lot of work, work we [are] doing .... We[will] lose the duct work."I Supervisor Spivey confirmed having a conversation in November withSickler and also confirmed that he had spoken with Goforth. However. Spi-I am in agreement with the General Counsel that in thecontext of the Union's organizational campaign, Spivey'scomments and remarks threatened the loss of work, income,and benefits if the Union was accepted by the employees,and therefore were violative of Section 8(aXl) of the Act.It is further alleged that on or about January , 1978,Respondent, by its Supervisor Scott Shell, created the im-pression of surveillance of its employees' union activities byinforming employees that a list of names of union organiz-ers was in Respondent's office.Foreman Scott Shell testified that during the last week ofDecember 1977, he had a conversation with SupervisorWarren Harrell, his general foreman, at the jobsite. Duringthis conversation Harrell told Shell "that there were threeor four of my men's names over in the office for unionactivities." Shell stated that he then returned to his crewand informed his employees of what Harrell had told him.Foreman Scott Shell further testified that a few days laterForeman Harrell again approached him. On this occasionHarrell told Foreman Shell that he had four of his men'snames in the office, and if Shell would lay them off and letthe office know it would "put him in solid with the Com-pany." This time Harrell named four of Shell's crew mem-bers-Bryan and Lee Sickler, Lee Goforth, and GeorgeTrammel. After this second conversation with Harrell,Foreman Shell informed the four employees that because ofunion activities their names were on a list in Respondent'soffice. At least two of the employees involved corroboratedthe testimony of Shell as to being informed that their nameswere on a list in the office. General Foreman Warren Har-rell did not testify at the hearing. Therefore, the statementsattributed to him by Scott Shell are undenied.The nature of Shell's statement to his crew was such thatRespondent's surveillance was clearly communicated tothem. As indicated, Shell had no control over the list, andthis fact was communicated to the crew. In so doing Re-spondent was again in violation of Section 8(a)(l) of theAct.At the hearing the General Counsel amended the com-plaint to allege that on or about December 10, 1977, Re-spondent's supervisor, Jim Coker, informed its employeesthrough a second supervisor, Louie Fritts, by citizens bandradio, that employees would be laid off or discharged be-cause of their activities on behalf of the Union.George Trammel, a millwright employee, and anotherjourneyman millwright on the same crew, Joe Johnson,regularly switched off rides to and from work. Trammeltestified that as he left the jobsite on the way home in themorning, he would call for Louie Fritts over his CB radio.In early December 1977, Trammel and Johnson were re-turning home and while so doing a message came over theCB radio from Foreman Louie Fritts. Trammel testifiedthat Fritts told them that your "old buddy [Foreman] Co-ker... had a message for you," to which Trammel replied,"Well, let's hear it," and Fritts stated, "You are going to getthe axe ... you've been caught dealing in the union thing,activity ... you know they are going to get you." Johnsoncorroborated the above testimony, and he also stated that itvey defended the statements attributed to him by contending that he hadbeen involved in jurisdictional disputes in the past and realized that theductwork his crew was doing was either sheetmetalwork or boilermak-erwork.339 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas his understanding from the conversation over the CBradio that the layoff was due to the crew's union activities.Fritts stated that while he was employed as a carpenterforeman on Respondent's jobsite, in or about December1977, he had a conversation with Respondent's SupervisorJim Coker; in this conversation Coker told him that GeorgeTrammel, Joe Johnson, and other members of Scott Shell'screw were going to be fired because of their union activities.Fritts further testified that on the following morning hecontacted Trammel and informed him and Johnson overhis CB radio, that "Mr. Coker had told me to get ahold of[you], that [you] was going to be fired because of [your]union activities on the job."From this record it is clear that both Coker and Frittsoccupied supervisory positions with Respondent at the timethe above warning or threat was made, and regardless ofthe "friendly" nature of the warning, the message wasclear-you will be fired because of your union activities.The coercive impact of the statement is clear, and thereforeRespondent was again in violation of Section 8(a)(1) of theAct.Respondent argues that Supervisors Walter Menees, RayWeaver, Scott Shell, and possibly others were allied withthe organizational activities of the Union, and thereforethey acted as agents for the Union rather than for the Com-pany in the specific instances noted above.Walter Menees testified for the General Counsel; indoing so he freely admitted that he engaged in numerousactivities designed to organize Respondent's jobsite andstated that on January 3, 1978, he was called into Respon-dent's office and summarily discharged because he was en-gaging in union activities.Ray Weaver testified that he too was engaged in unionactivities and attended union meetings while an ironworkerforeman at Respondent's jobsite. Weaver also discussed hisunion affiliation with Respondent's Project Manager DonBuck on November 3, 1977, and during the course of thisconversation Buck interrogated Weaver as to the names ofthose attending union meetings,6asked if Foreman Meneeswas in attendance at such meetings, and also inquiredabout the benefits being offered, the crafts involved, and theamount of support among the employees for the Union.Buck then informed Weaver that ne would not tolerate hisforeman campaigning for the Union. Later the same dayWeaver was laid off.Scott Shell was another foreman who was active for theUnion. Shell had authorization cards which he passed out,he talked to employees, and he went to the union meetings.Respondent's argument to the effect that certain foremenwere aligned with the employees' attempts to organizerather than with the interests of management-does not ob-viate the fact that these people were still Section 2(11) su-pervisors. Moreover, it appears to me that the interrogationand discharge of certain supervisors known by Respondentto be sympathetic toward, if not active in the union cam-paign, is indicative that Respondent did not "roll over" and6 Weaver stated that during this meeting Buck handed him a yellow sheetof paper which had a list of names on it and requested Weaver to examinethe list and determine if they had attended any of the union meetings.Weaver said that he recognized some of the names on the list-the names ofhis crewmembers as well as Scott Shell and other millwrights. Buck deniedthat such a list ever existed."play dead" during the organizational campaign. However,at no time were there any pronouncements or indicationsby management that the supervisors involved were not act-ing within the realm of their designated authority. In ac-cordance therewith, I have found that coercive statementsmade or relayed by them, as aforestated, are attributed toRespondent.The two ironworkers involved herein as alleged discrimi-natees, Gregg Runyon and D. D. McDougal, were dis-charged on November 3, 1977. Both were employed at thejobsite as ironworkers on Ray Weaver's crew. Runyon testi-fied that he was hired by Respondent on September 26,1977, and was employed as an ironworker first class. Run-yon's organizational activities on the jobsite consisted oftalking favorably about the Union to fellow employees andattending union meetings. However, as pointed out, it isclear from this record that Respondent felt that Runyonwas actively engaged in the organizational activities of theUnion. Foreman Barry Breece talked with Runyon's father-in-law, Walter Menees, and Weaver noticed Runyon'sname on the list he was shown by Project Manager Buck.Both incidents have been discussed previously.McDougal testified that he was employed by Respondentin September 1977 as an ironworker, and that he startednoticing employees on the jobsite engaging in union activi-ties during mid-October 1977. During October, McDougalalso began engaging in activities designed to further theUnion's organizational objective. Initially, he attendedunion meetings and wrote down names and badge numbersof the employees in his area to get an accurate count of theemployees, and he also discussed the pros and cons of theUnion with other employees during lunch and breaktimes.He also signed a card.McDougal was the employee that Foreman Ray Weavertalked with about his union activities. This discussion oc-curred in late October after Weaver was told by ForemanGray Angel that McDougal was going to be dischargedbecause he was engaging in union activities. There can beno serious question but that Respondent had knowledge ofRunyon's and McDougal's union activities prior to the dis-charges, and this record contains ample evidence in supportthereof.McDougal testified that on November 3, 1977, he andRunyon were on the jobsite when they were informed thatthey had been laid off. Both of them then encounteredForeman Ray Weaver, and Weaver told them that he toohad been laid off and mentioned that there had been areduction of force. McDougal also testified to a conversa-tion he had with Foreman Barry Breece after he learned ofthe layoff. McDougal approached Breece and asked, "Howcome we are getting laid off?" Breece replied, "Well, be-cause of your high numbers, because you were last hiredin." McDougal then stated, "Well, Ray Weaver, myself andRaymond Fox were all hired in the same day ... how comeRaymond Fox wasn't laid off?" McDougal continued,"This man doesn't produce ... why not lay a man off thatdoesn't produce as opposed to other men that do?" Breecereplied, "Well, I don't know." Gregg Runyon corroboratedthis testimony.Project Manager Buck testified that the decisionmakingprocess to lay off ironworkers on the jobsite started in late340 DANIEL CONSTRUCTION COMPANYSeptember or early October 1977, as by this time most ofthe structural steel had been erected and the remainingwork to be done involved only miscellaneous ironwork suchas platforms, stairways, and handrails; at this time therewere approximately 100 ironworkers on the payroll. Man-ager Buck also testified concerning the business consider-ations underlying the decision to lay off ironworkers. Hestated that in order to meet the budget and at the same timeincrease efficiency of operations, the number of ironworkerswould have to be cut in half. Buck stated that the first layoffof the ironworkers in October 1977 resulted in the transferof a number of them to other crafts, as some had abilities todo more than one job.Barry Breece, the ironworker general foreman, was ad-vised by ironworker Superintendent Gary Angel, that Re-spondent had decided to reduce the number of ironworkersby approximately 40 people. Breece, who was responsiblefor selecting the individuals, testified that the first reductiontook place in late October and consisted of "people wedidn't want to keep," volunteers, and transfers-involving26 employees. Breece also testified that the layoff of No-vember 3, 1977, was necessary to meet the required 40-manreduction in force, that additional transfers of ironworkersto other crafts could not be accommodated, and that withsome exceptions the selections for the layoffs were made inaccordance with seniority; he then explained the exceptionsto the seniority rule. He stated that three of these men(Dennis, Isom, and Clemons) were still working on thenight shift, that an exception was made for one man(Mayes) because he was a leadman, that another was madefor one man (Lester) who was a connector, and that theonly other exception made was for one individual (Scott) inorder to keep a sufficient number of helpers on the job.The General Counsel points out and argues that Respon-dent's contention that the November 3, 1977. layoff ofWeaver's ironworkers crew was based on "the numbers" isclearly inaccurate, and notes the admission by ForemanBreece that exceptions were made in the cases of severalironworkers who were on the second shift. It is furtherpointed out that examination of General Counsel's Exhibits8 and 9 reveals that no less than seven ironworkers with lessseniority than the discriminatees continued to work for Re-spondent for various periods after the discharges here inquestion. Therefore, as further argued by the GeneralCounsel, a minimum of 10 ironworkers (hired after the dis-criminatees but prior to their layoff) retained their jobs de-spite the fact that they possessed higher numbers than Run-yon or McDougal.After filing briefs in this matter, Respondent also filed amotion with me seeking permission to either file a replybrief, to reopen the record, or to strike a certain portion ofGeneral Counsel's brief on the basis that it raises a newissue which he failed to raise in his pleadings or at thehearing and has "mischaracterized" the record in relationto this new issue. Respondent further argues that the Gen-eral Counsel alleges, on page 24 of his brief, that 10 iron-workers with less seniority than Runyon or McDougal con-tinued to work as ironworkers after the termination ofRunyon and McDougal on November 3, 1977; that the cir-cumstances of 6 of these 10 ironworkers were litigated atthe hearing, at which time evidence was introduced whichexplained why these 6 were not terminated before Runyonor McDougal, but as to the remaining 4-Robert G. Wil-liams, Terry M. Maxwell, J.H. Aldredge, and A. McEI-haney-neither their names nor circumstances were raisedbefore or during trial. Moreover, as also maintained by Re-spondent, General Counsel's inference that these fournamed employees were classified and employed as iron-workers on the Fort Howard job during the week of No-vember 3, 1977, is a mischaracterization of the record- thatRespondent maintains weekly payroll prelists for each craftwhich denote each employee classified in that craft- thatthe payroll prelist for the ironworker craft for the week ofNovember 3 was marked as Respondent's Exhibit 6, butwas never introduced into evidence however, a witness forRespondent did read into the record every name which ap-peared on this list; those named on this list were the onlyironworkers employed during the week of November 3,1977, and Williams, Maxwell, Aldredge, and McElhaneywere not on the November 3, 1977, payroll prelist. Thus itis clear, argues Respondent, that although the four employ-ees were initially hired as ironworkers, they' had been trans-ferred out of the craft before the November 3, 1977, termi-nations of Runyon and McDougal.The General Counsel opposes the motion on the follow-ing basis:(1) At the hearing the parties stipulated that (en-eral Counsel's Exhibits 8 and 9 were authentic recordskept in the ordinary course of business and which rep-resent a complete record of Respondent's newly hiredhad terminated employees between October 1, 1977and March 1, 1978.(2) General Counsel's Exhibits 8 and 9 were there-after duly received into evidence for all purposes. Re-spondent's Counsel was given an opportunity to rebutany and all reference that could fairly be drawn fromsaid documents, and, in fact, offered an explanation forsix of the ten employees listed in General Counsel'sBrief Appendix A.(3) Sections 102.35 and 102.48(d)(1) of the Board'sRules and Regulations set out the requirements whichRespondent must allege in order to sustain a Motion toReopen the Record or Conduct a Rehearing. Counselalleges that Respondent has not specified error whichwould require a trial de novo or that its proffered evi-dence is newly discovered or only became availableafter the close of the hearing. Counsel for the GeneralCounsel would therefore oppose these portions of Re-spondent's Motion.(4) Counsel for the General Counsel also opposesRespondent's Motion for leave to file a Reply Briefunless Respondent's proposed arguments relate to in-accuracies in General Counsel's Appendix A. As previ-ously stated, the records from which Appendix A wasderived were introduced for all purposes and Respon-dent was afforded an opportunity to rebut or reply toany inference that could be raised concerning the hireor discharge of its employees listed thereon.(5) In addition, Counsel states that he is unable tolocate in his brief to the Administrative Law Judgewhere it is argued that the transfer of certain ironwork-ers employees, which was not conclusively shown tohave occurred in the record, was violative of the Act or341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot bonafide. Indeed, Counsel for the General Coun-sel's arguments represent only a fair reading of Gen-eral Counsel's Exhibits 8 and 9.General Counsel's Appendix A shows that ironworkersWilliam and Maxwell were still working as of November 1,1978, and that A. McElhaney and J. H. Aldredge were alsostill working during the period in question. However, fromthe record and exhibits before me, I am unable to specifi-cally ascertain the exact status of these four ironworkers onthe dates in question; there is some testimony in this recordindicating that five or six ironworkers with less seniority didremain on the jobsite, and explanations were given as towhy they remained. In evaluation of this testimony it maywell be that the four ironworkers here in question had beentransferred out of the craft prior to the November termina-tions of Runyon and McDougal. But in view of the fact thatRespondent did not introduce Respondent's Exhibit 6, andon the basis that General Counsel's Exhibits 8 and 9 werereceived into evidence (and out of which Appendix A wascompiled), I must conclude that the General Counsel couldreasonably draw adequate inference from all such circum-stances in this record to sustain his argument that the fourmen here in question were still employed in the ironworkercraft on the jobsite as of November 3, 1977. On this basis,and for the other reasons stated by the General Counsel, Ihereby deny Respondent's motion. However, in the finalanalysis, I place little or no reliance on the contentions andarguments that these terminations were based on seniority.In fact, Foreman Breece admitted that only "to a degree" isthere a seniority system of any kind at the Fort Howardproject. Furthermore, various exceptions involving particu-lar skills were also pointed out wherein such employeeswith less seniority were retained while older employeeswere discharged.As detailed earlier, Foreman Walter Menees informedRunyon that he had received word from Supervisor BarryBreece that management knew Runyon was active in unionactivities, and that they would have to let him go in the nextlayoff. Breece did not confirm or deny these statements at-tributed to him, and therefore this record stands with atleast one open admission by management that Runyon wasdischarged because of union activities. Likewise, McDougalwas informed that he would be discharged for union activi-ties. Foreman Weaver readily admits to such a conversationwith Supervisor Gray Angel and passing on the message toMcDougal; Angel's remarks to Weaver in these respects areundenied. Breece also testified that in a conversation ap-proximately I week before the November layoff, Gray An-gel told Weaver that McDougal was "going to make a fineman, you know, make a good foreman," and Breece alsostated in his testimony that he felt McDougal was a goodman.It is, of course, readily understood and accepted that asthe Fort Howard project reached the completion stages,employees in the craft would be laid off at various timesdepending on all circumstances then existing, and eventu-ally McDougal and Runyon would be included in such le-gitimate reductions in force unless they were successful intransferring to other jobs, as admittedly frequently hap-pened on this project. However, for the reasons previouslyset forth, I am convinced that the real motivating factortriggering the discharge of McDougal and Runyon on No-vember 3, 1977, was based on their union activities; I there-fore find that Respondent's discharge of employees D.D.McDougal and Gregg Runyon violated Section 8(a)(3) and(I) of the Act.It is alleged that Respondent discriminatorily terminatedthe employment of eight millwright employees on January7, 1978.' All of these employees worked on the night crewof Foreman Scott Shell. It appears that during October1977, Foreman Warren Harrell approached him about be-coming a crew foreman, and Shell then agreed and selectedthe individual named below to fill his crew. Shell's crew wasfirst assigned to construct and erect the hood for a paperdrying machine called the "yankee dryer," and the work onthe dryer hood was completed in late November 1977.Project Manager Buck testified that he instituted a nightshift at the jobsite so that the work schedule could be met,and that the principal reasons requiring use of millwrightson the night shift were the availability of the overheadcrane and safety factors.It appears from this record that there were three mill-wright crews on the night shift. Scott Shell and his crew hadresponsibility for assembling and erecting the dryer hood,but the erection of the ductwork was initially a joint effortbetween Bill Spivey and his crew (working nights), and RexLopez and his crew (working days). The third night-shiftcrew of millwrights was a small group of riggers underForeman Ingram. In the middle of December 1977, whenthe ductwork was close to completion, Foreman Spivey andIngram and some of their respective crew members weretransferred to the day shift; during the same period of timeseveral of the millwrights were terminated, but Shell's crewremained on the night shift and continued to work on thedryer hood, completing the job the last week they wereemployed.Foreman Scott Shell testified that in late November 1977,he was complimented by management in the fast and effi-cient way he and his crew had performed, and about thistime Foreman Harrell told Scott Shell "that Spivey wasn'tgetting along too good and that he was afraid he wouldn'tget the duct work done in time for the schedule they had setup, and he wanted us to get on it and help them finish it."Foreman Shell then went to his men and asked if theywould stay on nights, and they agreed to do so althoughthey would have preferred to work the day shift. In fact,Foreman Shell testified that he had several conversationswith his supervisors about returning his crew to the dayshift. He stated that shortly after the crew completed thehood and started on the ductwork, Millwright Superinten-dent Rhyne and Foreman Harrell told them that they couldreturn to the day shift when the ductwork was completed.During the middle of December 1977, Shell testified thatHarrell told him that "he was going to get our brasscharged over so we could pick it up on Monday morning onthe day shift," but later Foreman Harrell returned and re-ported that "[the office] had orders not to charge and brassover," you will "have to work another week on nights."During the next week, Shell was confronted by Superinten-'The employees so named in the complaint are: Bryan Sickler, Lee Sick-ler, Teddy Muskrat, William Shell, Joseph Johnson, Lee Goforth, GeorgeTrammel, and Robert Yeager.342 DANIEL CONSTRUCTION COMPANYdent Jerry Rhyne near the gate, and Rhyne informed Shellthat the crew was going to have to stay on nights. Shell theninquired, "I would like to know why. I need to tell mypeople something about why they are staying on nights."Shell further testified, "He [Rhyne] just 'hum-hawed'around a little about, you know the reason. I can't tell youin plain words." Shell asked him if it was union activity andhe did not say yes or no. and he said, "You know and Iknow the reason." Supervisor Shell further testified that onJanuary 4 or 5. 1978, he had one further conversation withForeman Harrell, and during this conversation Harrellstated that Shell's crew was scheduled to return to the dayshift on the following Monday to work on the roll grinder.This conversation is corroborated by George Trammel.On January 7, 1978, Shell's crew was engaged in the finalstages of the ductwork; late in the shift, at approximately4:15 a.m., Shell observed Superintendent Jerry Rhyne intheir work area, and other members of his crew also noticedthe appearance of Rhyne. The crew members were all en-gaged in ductwork on different pieces of equipment at var-ious distances from the actual site of the ensuing conversa-tion. Foreman Shell testified to the following conversation:And he came up to me and I told him we were aboutfinished with our job we were doing and he kind ofhung his head and walked on up to me and said,"Scotty, I am ashamed to tell you this, but they havelaid your whole crew off." I asked him what was theproblem was it our work. He said, "No, the work issatisfactory. You have got the best crew on the job."Said him and Warren didn't have anything to do withit.I asked him what was the reason. union activitiesand he nodded his head yes. said yes.Q. (By Mr Ellis) Did he say anything else?A. Well, I told him, "I guess you know we are goingto file charges against the Company." He said, "I hadhoped we would have better partings."8This record further reveals that other members of thecrew also overheard this conversation. Lee Sickler and LeeGoforth were working directly above where the conversa-tion took place, approximately 10 to 20 feet from the floor,and during the conversation in question Goforth recorded"bits and pieces" of what was said on the back of a Skoalcan. George Trammel, who was about 10 feet or so abovethe floor, also overheard the conversation.When the conversation with Rhyne ended, Shell yelledup to his crew that they were laid off, and Goforth andSickler came down from the ductwork with the rest of thecrew. However, before they packed their tools, Goforthtook out a small notebook he used on certain occasions, andwith the aid of Sickler's memory and the Skoal can, copiedthe "bits and pieces" of the Rhyne-Shell conversation ontotwo pages in the notebook.9Respondent maintains and argues that Shell's crew wasterminated because of lack of work as part of a reduction offorce, that the decision to reduce the number of millwrightswas justified, that the selection for the layoff was made on aI Supenntendent Rhyne denied that at any time dunng the conversationwith Shell-did he indicate either by speaking or nodding his head, that thecrew was being terminated because of union activity.9 See G.C. Exh. 4.neutral basis, and that the decisionmaking responsibilityrested with Project Manager Buck, who initially determinedthat it was time to cut back on the night shift by transfer-ring some employees to the day shift but did not play a rolein selecting which individuals or crew would be involved.leaving such decisions to Supervisor Rhyne. It is alsopointed out by Respondent that their initial plan was totransfer the majority of night shift employees to the dayshift, but when it was determined that additional reductionswere necessary management attempted to find work on thedav shift for Shell and one or two of his men. Finally it wasdecided that there was not enough millwright work to ac-commodate further transfers, and therefore when the nightshift millwrights completed their work on January 7, 1978,they were laid off, and the night shift ended at a time whenthe manpower level for the entire job was being reduced.Respondent also maintains that the General Counsel failedto show by substantial evidence that management hadknowledge of the millwright employees' union activity, andthat knowledge on the part of supervisors in the same"league" with union organizers (i.e., Scott Shell) cannot beinferred to Respondent.Respondent also makes reference in its brief to the con-versation between Rhyne and Shell on January 7. 1978,wherein Shell attributed to Rhyne the nod of his head whenShell inquired if union activities were the reason for thelayoff. Respondent argues that it is inconceivable that JerryRhyne, an experienced, upper-level member of manage-ment, would state or indicate to Shell that he and his crewwere being laid off because of union activities, even if thiswas the reason for their layoff. Respondent further arguesthat the witnesses the General Counsel presented to cor-roborate Shell's testimony in this respect, were intentionallypresented to give them access to a hearing before the Na-tional Labor Relations Board, that they were obviouslyaware of what was needed to support their case and socame up with this "fabricated story" about Jerry Rhyneshaking his head and uttering the word "yes." Moreover.that at the time in question there was welding and grindinggoing on in the area, and therefore the noise level wouldmake it impossible for someone to overhear the conversa-tion between Shell and Rhyne, and that the notes made byGoforth do not appear to be trustworthy. In summary'counsel for Respondent states that there is no basis in therecord for concluding that the millwrights were terminatedbecause of their union activity: that by December 1977, themanpower level on the Fort Howard job was being re-duced, that on January 7, 1978, Scott Shell and his crewhad completed their work. and that the other crews of nightshift millwrights had been disbanded. Furthermore, fromNovember I. 1977, to March 1, 1978, 63 millwrights wereterminated, and thus statistics confirm that there was notonly a lack of millwright work on January 7, 1978. but fromthat date on the millwright work on the Fort Howard proj-ect has substantially diminished.In making my final conclusions as to the millwrights, Iwill initially consider their union activities and whethermanagement had knowledge of such activities.Lee Goforth testified that he was hired by Respondent inAugust 1977. as a journeyman millwright. Goforth statedthat he realized that the organizational campaign was inprogress almost from the first day he began work, and that343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe personally engaged in various activities designed to aidthe organizational campaign. Among other things, he wentto union meetings, distributed union leaflets, talked withemployees about the benefits of the Union, and distributedapproximately 100 union authorization cards. It appearsthat Goforth freely and openly discussed the Union withseveral foremen on the jobsite. In August 1977, Goforthtold Gerald Goss, his foreman at the time, that he "thoughtthe job would be run a lot better and everything else with aunion in there and it would be a lot safer job." Goss did nottestify at the hearing. Goforth talked with Bill Spivey, mill-wright foreman, in the middle of October, and this conver-sation is documented previously herein, and found violativeof Section 8(a)(l) of the Act. In November 1977, Goforthand Lee Sickler also talked with Joel Black, a supervisor.Sickler and Goforth approached Black, and Goforth ex-tended his hand to give Black a union authorization card,and said, "I reckon you know that I am for the Union andI would like you to sign this card;" Black immediatelyjumped back and said he did not want to see them or haveanything to do with them, but that he did not care if theother men took one. Goforth and Sickler then proceeded todistribute cards to employees in the area, and Black re-mained and watched their activities. Lee Sickler corrobo-rated Goforth's account of the incident and also stated thathe knew Black was the sheetmetal foreman. Black did nottestify.Lee Sickler stated that he was hired by Respondent inearly August 1977 as a journeyman millwright, and that inmid-October 1977, he first observed union activities on thejobsite.It appears that Sickler personally engaged in the distribu-tion of 50 to 100 union cards, took part in the distributionof union literature, and attended union meetings. In addi-tion, throughout the union campaign, Sickler also talkedwith at least two supervisors--Joel Black and Bill Spivey.Both conversations are previously documented herein.Bryan Sickler was hired by Respondent on August 15,1977, as a journeyman millwright. He testified that he at-tended most of the union meetings. talked with employeesabout the Union, contacted about 200 employees while hewas employed on the jobsite, and also passed around ap-proximately 50 union cards to his fellow employees. BryanSickler further testified that during the first part of Decem-ber 1977, he and his brother talked with a pipefitter fore-man at a local store; he stated that he knew the man was aforeman because he was wearing an appropriately strippedhard hat, and in their conversation convinced him to take acouple of authorization cards. It is also clear from this rec-ord that Sickler got the cards from his "psychodelic"painted van while the pipefitter foreman was standingnearby. The General Counsel argues that such a van wouldbe most noticeable and obviously quite unique for the Mus-kogee area.Robert Yeager was hired by Respondent in October 1977as a millwright helper. Yeager testified that while on thejobsite he engaged in certain union activities-he solicitedsignatures on several authorization cards, attended unionmeetings, and signed a union card.William Shell was hired by Respondent near the end ofJuly 1977 as a journeyman millwright. He stated thataround the middle of October 1977, he became aware of theunion organizational activities on the jobsite, and that hepersonally engaged in these activities-he took down namesof employees on the job, talked to employees on the job,handed out about 30 union authorization cards, and at-tended union meetings. This record also clearly reflects thatWilliam Shell discussed the merits of the organizationalcampaign with Respondent's Supervisor Jim Coker. Thisconversation has been previously detailed herein and wasfound to contain a statement showing surveillance and tobe violative of Section 8(a)(1) of the Act.Joe Johnson was hired by Respondent in June 1977 as acarpenter; he was then transferred to a crew which wascomposed of millwright employees. Johnson stated that henoticed union organizational activity on thejobsite after thefirst union meeting he attended, and that he engaged inseveral activities on behalf of the Union while on the job-site. He testified that he talked to employees about theUnion, passed out approximately 10 union cards, and heattended union meetings. Johnson also testified that whileon the jobsite he discussed the Union with one supervisorand an electrical foreman, and that this conversation tookplace during the second week of November 1977. Johnsonstated that he noticed a union handbill on the floor, andthat he was going to read it but the foreman said, "[you]don't want to read that, it [is] just some of that uniontrash." Nevertheless, Johnson picked it up and proceededto read it, and the foreman stated, "You don't want to getinvolved in it. The union won't do anything but just costyou money. You'll have to pay donations and death bene-fits and all of that sort." Johnson replied "that [he] was amember of the Muskogee local here and [he] knew that itwasn't that way here." During this conversation Johnsonwore his hard hat, which had on it his craft and badgenumber.Ted Muskrat was hired by Respondent around the firstof October 1977 as a journeyman millwright. He stated thatbeginning in mid-October 1977, he first observed employeesengaging in union activities, and that he too engaged insuch activities. He attended six union meetings, handed outapproximately 20 to 25 authorization cards, and spoke withemployees around the jobsite. As pointed out, Muskrat wasanother of the millwright employees on Scott Shell's crewthat openly spoke about the Union, and during the middleof October 1977 he accompanied his brother-in-law, BillShell, when they spoke with Foreman Jim Coker, as afore-stated. Coker did not testify.George Trammel was hired by Respondent during themiddle of August 1977 as a journeyman millwright. He tes-tified that during September 1977, he, Shell, and other mill-wright employees began to think about organizing the job-site, and in October 1977, he began engaging in unionactivities. Initially, he took down names of employees,talked to people about the Union and about signing autho-rization cards, passed out handbills on the parking lot, andsolicited signatures on authorization cards. Trammel fur-ther testified that during October 1977, while he was en-gaged in writing down names on a list for the Union, he wasapproached by Foreman Jim Coker. On this occasion Co-ker asked, "What is this?" Trammel replied, "Well, we aretaking down a bunch of names of people on the job. We arethinking about making a move to organize the job here.344 DANIEL CONSTRUCTION COMPANYLater we may even have some cards to sign," and Trammelthen asked Foreman Coker if he would like to sign a card.Trammel stated that he also spoke with two other supervi-sors about the Union, Bill Spivey and Joel Black. He testi-fied that during the middle of November 1977, Trammelapproached Spivey and asked him to sign a union card.Foreman Spivey denied that this occurred, but admittedthat on one occasion he overheard Trammel state, "Thatthis damn job is going union." Trammel further testified asto a conversation with Foreman Black in November 1977.Trammel said that he approached Black on the jobsite andstated, "Some of the people have approached you aboutsigning a card and you wouldn't sign one. You made somefalse statements here and I would like to discuss them withyou if you would." Black then informed Trammel that hedid not really want to talk about it, but since they were stillon breaktime he would listen. Trammel then proceeded totell Black about the benefits of unionization. When he wasfinished Foreman Black then turned to his crewmembersand said, "Do you people know if organized labor moves onthis job we are going to hit the road, we are going to bedismissed. People out of the local in this area are going tobe without a job." This conversation is undenied as Blackdid not testify. As indicated, it is also evident that Trammeldid not restrict his union discussions to the lower echelonsupervisors. He testified that on one occasion he also askedGeneral Foreman Warren Harrell if he had a book, andthen explained the Union's position on purchasing books.On another occasion in early December 1977, Trammelsaid that he was engaged in the solicitation of union cardsduring breaktime, and as he handed the cards to two labor-ers he looked up and saw Superintendent Cato staring athim.In addition to the individual crewmember's accounts oftheir union activities, the record also reveals several otherinstances when Scott Shell spoke with other supervisorsabout his activities and the union activities of his crew.Foreman Shell testified that shortly after his crew went onnights, he had a conversation with Foreman Warren Har-rell on the machine floor. Shell asked Harrell what hethought about the union organizing, and in reply Harrellstated he used to belong to a union but let his card go. Shellinformed him that if he waited around he could buy a cardfor $25. This conversation also stands undenied as Harrelldid not testify. Scott Shell further testified that in Novem-ber 1977, he had a conversation with the night Superinten-dent Cato. Cato had called Shell aside and told him thatsomeone had stated that he (Shell) was passing out unioncards and that it was not on breaktime or lunchtime. Shelltold him that he had been misinformed, that he was notpassing out cards. Shell then further stated to Cato that"my men [are] passing out cards, but it was on break timeand lunch time."Again, there can be no serious question but that the mill-wright employees involved herein were all extremely activefor the Union, and Respondent had specific knowledge oftheir activity. On several occasions Goforth. Lee Sickler,and Trammel informed at least two or three supervisors oftheir union activity. William Shell and Ted Muskrat dis-cussed the Union with Foreman Jim Coker, and the othersinvolved also made their union activities quite plain andopen to management. It would also appear that this crewwas unusually active for the Union and, as indicated in thetestimony, assumed the leadership in the organizationalcampaign. Goforth distributed about 100 cards; Lee andBryan Sickler distributed between 50 and 100 cards; Wil-liam Shell distributed about 30 cards; Ted Muskrat distrib-uted 20 to 25 cards; and George Trammel passed out unionhandbills on the parking lot.The General Counsel maintains and argues that the evi-dence in this case clearly reflects that Respondent manipu-lated Shell's crew into staying on the night shift in order toprovide it with a quasi-justifiable excuse for their removalfrom the jobsite, and that these actions were motivated byRespondent's animus towards the crew's union activities.Further, General Counsel maintains that the nature of thelayoff and the reason Shell and his crew were given for thelayoff plainly show Respondent's motivation, and that thecircumstances were setup to show the other night-shift em-ployees that union organizational activities on the jobsitewould not be tolerated.I am convinced that the actual motivating factor trigger-ing the discharge of the millwright crew on January 7, 1978,was based on their union activities. To find otherwise. Iwould first have to ignore the fact that this entire crew wasextremely active for the Union and were the leaders in theorganizing campaign, and also made their extensive partici-pation for the Union noticeable to all, particularly to sev-eral supervisors. To find for Respondent I would also haveto ignore the fact that people working at thejobsite, includ-ing immediate supervisors, considered this crew to be anexcellent one, deserving of the compliments it received. Iwould further have to ignore reliable and credited testi-mony to the effect that supervisors promised Scott Shell onseveral occasions that his crew would be returned to theday shift, and that Spivey's and Ingram's night crews weresplit and returned to day work, as testified to by Superin-tendent Rhyne, which shows that there was still work avail-able. Moreover, I would also have to ignore that on thenight of the discharges, when specifically confronted byForeman Shell as to the reason for the terminations, Super-intendent Rhyne registered agreement when Shell suggestedit was because of their union activities. This event and con-versation were corroborated by three millwrights in the im-mediate area, and I see no valid basis to discredited them. Itappears that they were also close enough to hear regardlessof the noise level elsewhere.Based on the events and circumstances in this record, thenumerous and serious 8(aXl) statements attributed to su-pervisors, and on the testimony and evidence in this recordas stated above, I am not prepared to ignore or disregardthe overriding facts outlined herein, which most assuredlyreveal that the layoff of the crew in question, was violativeof Section 8(a)(3) and (1) of the Act, and I so find.It is also alleged that Respondent discharged its Supervi-sor Scott Shell because he refused to carry out instructionsof Respondent to harass or discharge employee union sup-porters or to otherwise restrain and coerce these employeesor, in the alternative, as argued by the General Counsel,Shell was discharged in order to provide a legitimate excusefor the termination of certain of Respondent's employeeswho were engaged in union activities.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDScott Shell testified that he had been a union member(Local 1072 in Muskogee) for a number of years and was amember of this local throughout the time he was employedby Respondent at the Fort Howard jobsite. Moreover, thereis no question, as Shell freely admits, that he engaged incertain activities for the Union here involved while at thejobsite which were designed to further organization of theUnion. Even as a foreman, Shell took numerous authoriza-tion cards to the job, passed them out, and was able to geta good number of them signed. He also talked to the em-ployees about the Union and even went to most of theunion meetings. He discontinued his active participation inthe union campaign when he was told that foremen werenot supposed to participate, and he remained one of Re-spondent's supervisors until his discharge along with hisnight crew on January 7, 1978.Foreman Shell testified that he had a conversation withForeman Warren Harrell during the last week in December1977. During this conversation Harrell told Shell that"there was three or four of my men's names in the office forunion activities." Shell said that he reported this conversa-tion to his crew, and that I or 2 days later he had anotherconversation with Harrell. On this occasion Harrel toldShell that he had four of his men's names in the office.Harrell said the men were two Sickler boys, Lee Goforth,and George Trammel. Harrell then stated, "If you [will laythem off] and let the office know that I laid them off forunion activities it [will] get [you] in solid with the Com-pany." Shell stated that he did not believe he ought to dothis, but Shell did tell the four men Harrell had named, aswell as the rest of his crew, about the conversation.Approximately 2 or 3 days later, Shell had another con-versation with Supervisors Harrell and Jerry Rhyne in thefield office. During this conversation Harrell asked Shell if,"he had thought about laying the guys off' that he hadmentioned previously. Shell told him, "No."As also pointed out, the record clearly indicates thatShell kept his crewmembers informed about what manage-ment was doing. Shell testified that "most of the time Iwould tell them everything that was going on, try to keepthem informed about what was happening." Bryan Sicklertestified that he was informed by Shell that his name was onthe list, and George Trammel testified that he too was soinformed.Scott Shell testified that during November 1977, he foundout that a foremen's meeting was going to take place, but hewas a little late in getting there. He stated that when hearrived counsel for Respondent was "telling the peopleabout what to do and what not to do about the union orga-nizing, do's and don'ts," and that following these remarksManager Buck also gave a short talk. Buck, according toShell, informed the foremen that, "if we seen anybodydoing any organizing, why we could always find somethingelse to lay him off for, fire him or reprimand him." TheGeneral Counsel maintains that Buck's statement fit in withthe overall strategy Respondent employed to ride itself ofthe union infestation at its Muskogee jobsite.Respondent argues, inter a/ia, that even if it can be as-sumed that Shell's testimony regarding his conversationwith Warren Harrell is truthful, Respondent did not in anyway indicate to Shell that he would be discharged if herefused to lay off the four men. It is further argued thatManager Buck credibly denied telling his foremen to firepeople engaged in union activity and then make up anotherreason for the discharge; what Buck did tell the foremenwas that they should continue to enforce Respondent's es-tablished rules and regulations against all employeeswhether the employees were supporting the Union.The National Labor Relations Act, specifically throughSection 2(3) and (11) and Section 14(a), withholds fromsupervisors the comprehensive protection which it providesfor employees, as statutorily defined. Nevertheless, thisBoard had held-with judicial concurrence-that an em-ployer's conduct which prejudically or detrimentally affectssupervisors' interests-may constitute a proscribed unfairlabor practice where it directly infringes certain statutorilyguaranteed rights of employees. For example, the Boardhas held that concerned employers may not lawfully dis-charge or otherwise discipline supervisors because theyhave refused to commit unfair labor practices against rank-and-file workers, because such employers may wish to pun-ish the protected activity of their supervisor's employee-relatives, or because such conduct provides a pretext for thetermination of rank-and-file participants in concerted ac-tivity for mutual aid or protection. The Board and courtdecisions have been based primarily upon the proposition,inter alia, that discriminatory treatment directed against su-pervisors would likely generate fears within the concernedemployer's rank-and-file worker complement, and that likeconduct by them would lead to some like retaliation. How-ever, discharges or discipline directed against supervisorshave likewise been found subject to statutory proscriptionbecause such conduct persuasively demonstrates the con-cerned employer's determination to forestall or combatunionization--thus calculatedly interfering with, restrain-ing, and coercing employees, with respect to their exerciseof rights statutorily guaranteed. See Fairview NursingHome, 202 NLRB 318, footnote 2 (1973); Heck's Inc., 170NLRB 178, 184 footnote 8 (1968), in this connection.The credited evidence in this record clearly reveals thatmanagement knew of at least four employees in Shell'snight crew who were engaging in union activities, and Shellwas then told by Supervisor Harrell "to lay them off," asaforestated. Scott also attended a meeting of the foremen,wherein they were instructed to terminate union adherentsone way or another.'0It appears convincing to me that Respondent violatedSection 8(a)(1) of the Act by discharging Foreman Shellbecause of his refusal to engage in unfair labor practices-his refusal to discharge and/or layoff certain of his em-ployee-crewmembers because of their union activities.IV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.'° The facts found herein are based upon the entire record, from my obser-vation of the witnesses and their demeanor, and upon substantial reliableevidence, "considered along with the consistency and inherent probability oftestimony" Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 496 (1951).346 DANIEL CONSTRUCTION COMPANYIt having been found that Respondent discriminatorilydischarged Gregg Runyon. D. D. McDougal, Robert Yeag-er, William Shell, Joseph Johnson, George Trammel. LeeGoforth. Lee Sickler, Teddy Muskrat, Bryan Sickler, andJames Scott Shell, I shall recommend that Respondent offerthem immediate and full reinstatement to their former jobsor, if such jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of earn-ings they may have suffered by payment to them of theamount they normally would have earned as wages fromthe date of their termination to the date of an offer of rein-statement. Backpay shall be computed on a quarterly basisin the manner established by the Board in F W. WoolworthCompany, 90 NLRB 289, 291-294 (1950), with interestthereon computed in the manner and amount prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977)."CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By engaging in conduct described in section II,above, Respondent has engaged in, and is engaging in, un-fair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER2The Respondent, Daniel Construction Company, a Divi-sion of Daniel International Corporation, Muskogee, Okla-homa, its officers, agents, successors, and assigns, shall:I. Cease and desist from:' See, generally. Isis Plumbing Heating Co.. 138 NLRB 716 (1962).12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Soliciting employees to engage in surveillance ofunion activities.(b) Threatening employees that the job would be shutdown because of union activities.(c) Threatening and warning employees with dischargesbecause of union activities.(d) Creating the impression that union activities are un-der surveillance.(e) Threatening loss of work and other benefits becauseof union activities.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Relations Act, asamended.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer to the people named above immediate andregular full-time employment without prejudice to their se-niority, or other rights and privileges, and make them wholefor any loss of earnings they may have suffered by reason ofthe discrimination against them in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Decision.(c) Post at its place of business and construction site,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional Directorfor Region 16, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(d) Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.'J In the event that this Order is enforced by a judgment of a United Statescourt of appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."347